  8:20-cr-00129-BCB-MDN Doc # 59 Filed: 04/21/21 Page 1 of 2 - Page ID # 198




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                           Plaintiff,                                   8:20-CR-129

        vs.
                                                                             ORDER
RAUL VALDEZ-RIVAS

                           Defendant.


       This matter comes before the Court on Defendant’s Motion to Proceed In Forma Pauperis

on Appeal (Filing 57) and defense counsel’s, Bassel El Kassaby’s, Motion to Withdraw (Filing

58).

       On April 7, 2021, Defendant and his retained attorney, Mr. El-Kassaby, appeared for

sentencing, and the Court imposed the mandatory-minimum sentence of one-hundred-twenty

months of incarceration. Filing 52. On April 20, 2021, Defendant, through Mr. El-Kassaby, filed

a Notice of Appeal. Filing 56. That same day Mr. El-Kassaby filed the pending motions.

       Turning first to the Motion to Proceed In Forma Pauperis on Appeal, the Court will deny

the motion. “[A] party to a district-court action who desires to appeal in forma pauperis must file

a motion in the district court.” Fed. R. App. P. 24(a)(1). An affidavit must accompany the motion,

and that affidavit must:

       (A) show[] in the detail prescribed by Form 4 of the Appendix of Forms the party's inability

       to pay or to give security for fees and costs;

       (B) claim[] an entitlement to redress; and

       (C) state[] the issues that the party intends to present on appeal.

Fed. R. App. P. 24(a)(1)(A)-(C).
  8:20-cr-00129-BCB-MDN Doc # 59 Filed: 04/21/21 Page 2 of 2 - Page ID # 199




       Because Defendant’s motion is unaccompanied by the required affidavit, the Court denies

the motion. However, Defendant “may file a motion to proceed on appeal in forma pauperis in the

court of appeals within 30 days after service of” this order. Fed. R. App. P. 24(a)(5). That motion

must be accompanied by the previously described affidavit. Id.

       The Court will also deny Mr. El-Kassaby’s Motion to Withdraw. Filing 58. “Defendant’s

trial counsel, whether retained or appointed, shall represent the defendant on appeal, unless the

Court of Appeals grants permission to withdraw.” 8th Cir. R. 27B(a). Accordingly, the Court will

deny Mr. El-Kassaby’s motion.

IT IS ORDERED:

   1. Defendant’s Motion to Proceed In Forma Pauperis on Appeal (Filing 57) is denied without

       prejudice to refiling the motion in the Eighth Circuit Court of Appeals; and

   2. Bassel El-Kassaby’s Motion to Withdraw (Filing 58) is denied without prejudice to refiling

       the motion in the Eighth Circuit Court of Appeals.


       Dated this 21st day of April, 2021.

                                                     BY THE COURT:

                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
